                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

LAKEWAN MYKEL BARNES,                          )
                                               )
       Plaintiff,                              )
                                               )
                                               )
VS.                                            )           No. 19-1145-JDT-cgc
                                               )
                                               )
HARDIN COUNTY JAIL, ET AL.,                    )
                                               )
       Defendants.                             )


          ORDER DISMISSING COMPLAINT, GRANTING LEAVE TO AMEND
            AND DENYING REQUEST FOR APPOINTMENT OF COUNSEL


       On July 15, 2019, Plaintiff Lakewan Mykel Barnes, who is presently incarcerated at the

Wayne County Jail in Waynesboro, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The complaint

addresses events that allegedly occurred while Barnes previously was incarcerated at the Hardin

County Jail in Savannah, Tennessee. (ECF No. 1 at PageID 2.) After Barnes submitted the

required financial documents, the Court issued an order granting leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA),

28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) The Clerk shall record the Defendants as the Hardin

County Jail (Jail), Hardin County Sheriff Johnny Alexander, Chief Mike Fielder, and Jail

Administrator Derek Cortez.

       Barnes alleges that he “asked numerous times for law book 7A regarding to a case I have

pending.” (ECF No. 1 at PageID 2.) Barnes allegedly asked Defendant Cortez “about the issue”
and also had asked other unspecified Jail officials for the law book since July 4, 2018. (Id.) He

had yet to receive the law book when the complaint was filed. (Id.)

       Barnes wants “inmates to be allowed to have access to law book when asked,” appointment

of counsel and compensatory damages. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

                                                  2
Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Barnes filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       The Jail is not an entity subject to suit under § 1983. See Jones v. Union Cnty., Tennessee,

296 F.3d 417, 421 (6th Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)).

Barnes’s claims against the Jail are construed as against Hardin County, which may be held liable

only if Barnes’s injuries were sustained pursuant to an unconstitutional custom or policy.

See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that policy.”

Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that municipal

                                                  3
liability is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80

(1986) (emphasis in original)).

       Barnes does not allege that he has been denied the legal book he seeks pursuant to a Hardin

County policy or custom. He merely alleges that unnamed Jail officers have refused to give him

the book. Barnes therefore fails to state a claim against Hardin County.

       Barnes’s only claim is that he was denied access to a specific law book at the Jail. The

Court construes this claim as alleging a denial of Barnes’s right to access the courts. Prisoners

retain a constitutional right of access to the courts. Bounds v. Smith, 430 U.S. 817, 821-22 (1977)

(citing Ex Parte Hull, 312 U.S. 546 (1941)). That right “extends to direct appeals, habeas corpus

applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378, 391 (6th Cir.

1999) (en banc). To protect this right, prison authorities must “provid[e] prisoners with adequate

law libraries or adequate assistance from persons trained in the law.” Bounds, 430 U.S. at 828.

To state a claim that the defendants interfered with his right to access the court, Barnes must “show

that the defendants have scuttled his pursuit of a ‘nonfrivolous, arguable’ claim.” Sampson v.

Garrett, 917 F.3d 880, 881 (6th Cir. 2019) (quoting Christopher v. Harbury, 536 U.S. 403, 415

(2002)). In addition, the Supreme Court has held that “the underlying cause of action . . . is an

element that must be described in the complaint, just as much as allegations must describe the

official acts frustrating the litigation.” Christopher, 536 U.S. at 415 (citing Lewis v. Casey, 518

U.S. 343, 353 & n.3 (1996)).

       Barnes does not allege who denied him access to the legal book. Nor does he describe the

underlying cause of action or allege any injury from being denied access to the book. He alleges

only that the law book relates to “a case I have pending.” Moreover, Barnes’s right to access the



                                                  4
courts does not mean he has a right to particular law books. See Inmates, Washington Cnty. Jail

v. England, 516 F. Supp. 132, 143 (E.D. Tenn. 1980), aff’d, 659 F.2d 1081 (6th Cir. 1981)

(unpublished table decision); Bounds, 430 U.S. at 821. He may have suffered some inconvenience

by not being provided this particular book, but it cannot be said that he has sufficiently alleged a

denial of meaningful access to the courts.

        Barnes also fails to state a claim against Defendant Cortez. Barnes alleges that he asked

Cortez about not receiving the legal book but still never received it.           Cortez, as the Jail

Administrator, cannot be held liable under § 1983 for the actions of his subordinate officers in

denying Barnes the book. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984). Even if Cortez was aware of the unconstitutional conduct of his subordinates, but

failed to act, he cannot be held liable in his individual capacity. Grinter v. Knight, 532 F.3d 567,

575-76 (6th Cir. 2008); Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee

v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716,

727-28 (6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983 liability.

See Simpson v. Overton, 79 F. App’x 117, 120 (6th Cir. 2003); George v. Smith, 507 F.3d 605,

609-10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not cause

or contribute to the [constitutional] violation.”).

        Barnes does not allege any misconduct by Sheriff Alexander or Chief Fielder. When a

complaint fails to allege any action by a Defendant, it necessarily fails to “state a claim for relief

that is plausible on its face.” Twombly, 550 U.S. at 570. He therefore fails to state a claim against

Defendants Alexander or Fielder.




                                                      5
        Because Barnes is no longer at the Jail, his request for injunctive relief is moot. See Colvin

v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (complaint for declaratory or injunctive relief is

rendered moot by the plaintiff’s transfer to a different prison facility); Kensu v. Haigh, 87 F.3d

172, 175 (6th Cir. 1996) (same).

        For the foregoing reasons, Barnes’s complaint is subject to dismissal in its entirety for

failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Barnes should be given the opportunity to amend his complaint.

        In conclusion, the Court DISMISSES Barnes’s complaint and amended complaint for

failure to state a claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)

and 1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed within

twenty-one days after the date of this order, on or before November 20, 2019.

        Barnes is advised that an amended complaint will supersede the original complaint and

must be complete in itself without reference to the prior pleadings. The text of the complaint must

allege sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be attached



                                                  6
to the complaint. All claims alleged in an amended complaint must arise from the facts alleged in

the original complaint. Each claim for relief must be stated in a separate count and must identify

each defendant sued in that count. If Barnes fails to file an amended complaint within the time

specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

       Barnes also requests the appointment of counsel. (ECF No. 1 at PageID 3.) Because his

complaint is still in the screening phase, and the Court has not yet directed that any Defendant

should be served with process, his request is premature. The request is therefore DENIED without

prejudice.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




                                                7
